UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 1999 OR ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11730 COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) (Exact name of small business issuer as specified in its charter) Colorado 84-0189377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7001 Seaview Avenue NW Suite 210 Seattle, Washington 98117 (Address of principal executive offices) (206) 297-6151 (Issuer's Telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Outstanding at Class September 30, 1999 Common Stock, $.001 par value 32,500,000 Transitional Small Business Disclosure Format (Check one): Yes No X COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Commission File Number: 0-11730 Quarter Ended September 30, 1999 FORM 10-QSB/A Part I - FINANCIAL INFORMATION Unaudited Consolidated Statements of Operations Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Financial Statements Management's Discussion and Analysis or Plan of Operation Signatures COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Statements of Operations Three Months Ended September 30, 1998 1999 (Restated) Revenue Prepaid cards and pins $ $ 445,090 Commissions 445,133 Allowances (5,379) Total revenue 884,844 Operating expenses Prepaid cards and pins 302,637 Marketing commissions 345,043 Sales, general and administrative 6,547,289 Total operating expenses 7,194,969 Loss from operations (6,310,125) Other income (expense) Interest expense (16,953) (35,550) Loss before income taxes (16,953) (6,345,675) Income taxes 4,132 Net loss $ (12,821) $ (6,345,675) Loss per common share - basic and diluted $ $ (.26) Weighted average number of common shares outstanding - basic and diluted 2,000 24,123,524 See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Balance Sheets June 30, September 30, 1999 1999 (Restated) Assets Current assets Cash $ $ 286,199 Accounts receivable 190,528 Advances to related party 200,000 Inventory 20,993 Other current assets 752 Total current assets 698,472 Property and equipment 67,137 Other assets Deposits and other assets 1,515 Goodwill, net 203,086 Customer databases 1,300,000 1,225,000 Deferred tax asset 16,551 16,605 Total other assets 1,316,551 1,446,206 Total assets $ 1,316,551 $ 2,211,815 Liabilities and Stockholders' (Deficit) Equity Current liabilities Interest payable $ 67,814 $ 103,364 Current portion of long-term debt 700,000 1,300,000 Accounts payable 15,144 Deferred revenue 73,689 Commissions payable 220,112 Payroll taxes payable 53,840 Income taxes payable 13,770 Total current liabilities 767,814 1,779,919 Long-term debt 600,000 300,000 Total liabilities 1,367,814 2,079,919 Stockholders' (deficit) equity Common stock, $.01 (June) and $.001 (September) par value, 10,000 shares authorized; 2,000 shares issued and outstanding at June 30, 1999 and 50,000,000 shares authorized; 32,500,000 issued and outstanding and 40,006,916 to be issued at September 30, 1999 20 72,506 Additional paid in capital 6,646,348 Accumulated deficit (51,283) (6,586,958) Total stockholders' (deficit) equity (51,263) 131,896 Total liabilities and stockholders' (deficit) equity $ 1,316,551 $ 2,211,815 See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Statements of Cash Flows Three Months Ended September 30, 1998 1999 (Restated) Cash flows from operating activities Net loss $ (12,821) $(6,345,675) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization 97,908 Stock options granted for services to non employees 5,836,724 Changes in assets and liabilities Accounts receivable 88,979 Inventory 4,083 Intangible assets (4,132) Interest payable 16,953 35,550 Accounts payable 11,887 Deferred revenue 1,926 Commissions payable 35,844 Payroll taxes payable 3,436 12,821 6,116,337 Net cash used in operations (229,338) Cash flows from investing activities Cash acquired in acquisition 21,248 Advances to related party (200,000) Net cash provided by investing activities (178,752) Cash flows from financing activities Proceeds from subscriptions received 884,289 Payments on notes payable (315,000) Proceeds from notes payable 125,000 Net cash provided by financing activities 694,289 Net increase in cash 286,199 Cash and cash equivalents-beginning of period Cash and cash equivalent-end of period $ $ 286,199 Non-cash investing and financing activities: There were certain non-cash transactions associated with the acquisition of Cognigen Corporation and the reverse acquisition of Silverthorne Production Company by Inter-American Telecommunications Holdings Corporation (ITHC). ITHC purchased 12,602,431 shares of Silverthorne Production Company's common stock for $190,000 by creating a note payable. The note payable was paid off subsequent to September 30, 1999. See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Notes to Unaudited Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information, which have been derived from the audited consolidated financial statements and notes thereto for the year ended June 30, 1999, included in Silverthorne Production Company's ("Company") Annual Report on Form 10-KSB filed with the Securities and Exchange Commission. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, have been made to in order to make the financial statements not misleading. The results are not necessarily indicative of these for a complete fiscal year. Basis of Presentation These unaudited consolidated financial statements include the accounts of Inter-American Telecommunications Corporation, Inter-American Telecommunications Holding Corporation (ITHC), Cognigen Corporation (Cognigen) and the Company. All significant intercompany balances and transactions have been eliminated in consolidation. Description of Business The Company was incorporated in May 1983 in the State of Colorado to engage in the cellular radio and communications business and to engage in any other lawful activity permitted under Colorado law. In June 1988, the Company changed its name to Silverthorne Production Company and commenced operations in the oil and gas industry.
